Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: "component's" contains a punctuation error and should be "components".  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "may be" renders the claim indefinite because it implies the limitation is optional, which makes it unclear whether the limitations following the phrase are part of the claimed invention, and therefore doesn’t recite a definitive limitation. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a method of estimating thresholds in droplet digital PCR (ddPCR), wherein the modality of the fluorescence amplitude data is determined for each experiment; in the case of unimodality of amplitude data, the threshold is defined as the maximum amplitude value of the single component; while in the case of multimodality of amplitude data, the threshold is defined as the mean between the medians of the first two components. The process of estimating thresholds in this way describes a mental process of evaluating amplitude data which can be considered to be performed in the human mind, and therefore the claim recites a judicial exception in the form of an abstract idea. This judicial exception is not integrated into a practical application. Claim 1 recites the additional non-abstract limitation of “receiving data from multiple ddPCR experiments”, which is considered a data gathering step. This additional element is insignificant extra-solution activity, and is insufficient to integrate purposeful features to the claim as it does not impose any meaningful limitation on the abstract idea or how it’s performed.  The additional limitation therefore does not integrate the judicial exception into a practical application. The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because receiving amplitude data is a step in the well-understood and routine activity of polymerase chain reaction (MPEP § 2106.05(d)). 
Dependent claims 2-12 recite further abstract limitations in the form of data gathering steps for processing amplitude values in order to estimate thresholds in digital PCR; none of the dependent claims recite additional elements which would integrate the judicial exception into a practical application. 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 13 cites “A computer programme product comprising instructions that, when executed, will configure a computer system for carrying out a method as claimed in claim 1”. A “computer programme product” does not fall within at least one of the four categories of patent eligible subject matter. It has no physical or tangible form, and no structural limitations have been recited regarding “a computer program product”.  The broadest reasonable interpretation of " A computer programme product" may encompass non-statutory transitory forms of signal transmission machine (MPEP § 2106.03), which is directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. 	Claims 1, 2, and 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Whale et al.,  (Biomolecular detection and quantification, 10, 15–23, published 2016), in view of Trypsteen et al., (cited on IDS, published 2015), and Lievens et al., (PloS one, 11(5), e0153317, published 2016).  
13. 	Claim 1 is directed to a method of threshold estimation in droplet digital PCR, comprising receiving amplitude values (from fluorescent signals), determining the modality of the distribution of amplitude values, defining the threshold in the case of unimodality as the maximum amplitude value, and defining the threshold in the case of multimodality as the mean between the medians of the first two components. With regard to the limitation: “determining if the distribution of amplitude values is unimodal or multimodal”, the specification discloses (p. 3, lines 23-24) that components make up the overall distribution of amplitude values resulting from the ddPCR experiments, and further discloses (p. 3, lines 27-28) if the distribution of the amplitude values is unimodal, containing a single component, it is assumed to be made up of negative droplets. The specification also describes (p. 3, lines 18-19) that when determining unimodality using the dip test, the null hypothesis of the dip test is that the distribution function is unimodal, and consequently, the test alternative is non-unimodal. Therefore, if the distribution is not unimodal, it is interpreted as multimodal. Further, because the components make up the distribution of amplitude values, which are derived from the signals received in ddPCR experiments, they must correspond to the fluorescence amplitude peaks, and unimodality in distribution of amplitude values must correspond to the negative population, while multimodality in distribution of amplitude values must correspond to the positive population.  Therefore, negative signal populations are unimodal, while positive signal populations are multimodal.  
14. 	Whale et al. teaches that digital PCR (dPCR) enables precise and sensitive quantification of nucleic acids (Abstract, p.15). With respect to claim 1, Whale et al. teaches that dPCR involves first partitioning of a dPCR reaction into a number of smaller partitions (para. 1. Introduction, p.16); dPCR is then performed to determine the proportion of positive and negative partitions (para. 1. Introduction, p.16); the resulting fluorescence signals are measured and plotted as fluorescent amplitude values (para. 1.1, p.16); this display results in two visually distinct populations: positive partitions that have high fluorescence, and negative partitions that have low (or background) fluorescence (para. 1.1, p.16); and that a threshold can be set to distinguish between those two populations (para. 1.1, p.16). Additionally, Whale et al. presents several figures which utilize droplet digital PCR (figs. 1, 2, and 3, on p. 17, 19, and 20, respectively). Whale et al. reads on the claim 1 limitations: “A method of estimating thresholds for droplet digital polymerase chain reaction (ddPCR) experiments, the method comprising:  receiving amplitude values for multiple ddPCR experiments” by discussing how fluorescent signals are received and plotted to display amplitude values, and “determining if the distribution of amplitude values is unimodal or multimodal” by noting the display results in two populations of amplitude values, a negative and a positive.
15. 	Whale et al. does not teach defining a threshold in the case of unimodality as the maximum amplitude value, and does not teach defining a threshold in the case of multimodality as the mean between the medians of the first two components. 
16. 	Trypsteen et al. teaches that digital PCR methods are used in the field of molecular biology for absolute quantification of nucleic acids, and that careful validation and a specific methodology for data analysis are required to distinguish negative from positive signals by defining thresholds (Abstract, p. 5827), and that sporadic false positive droplets occur in ddPCR which are sometimes indistinguishable from the true-positive droplets (para. 3 of ddPCR data analysis, p. 5828).   Trypsteen et al. further teaches a method in digital PCR which assists the end-user to determine a threshold and perform absolute quantification (Conclusion, p. 5833). With regard to the limitation, “in the case of unimodality where the amplitude values have a single component, defining a threshold for the experiment as the maximum amplitude value”, Trypsteen et al. teaches a method of using the maximum fluorescence intensity of NTC (negative template controls, which contain template free DNA) data for the calculations in the estimation of the threshold in ddPCR (para. Step3, p. 5830). 
17. 	Lievens et al. teaches a set of methods based on statistical principles that allow users to evaluate if their dPCR assays are robust as well as accurate (Abstract, p. 1/21), and this includes a threshold determination method (p. 4/21). Regarding the further limitation, “in the case of multimodality where the amplitude values hence include multiple components, defining a threshold for the experiment as the mean between the medians of the first two components”, Lievens et al. teaches a method of calculating thresholds in ddPCR in order to minimize the probability of misclassifying negative droplets, using the median and median average of the fluorescence readings deviation as robust estimators for the population parameters (para. 2 & 5, p. 4/21).
18. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the threshold defining methods of both Trypsteen et al. and Lievens et al. with the known ddPCR techniques from Whale et al., in order to obtain an improved, more refined threshold determination method for accurate and absolute DNA quantification in ddPCR.
19. 	Regarding claim 2, Lievens et al. teaches the categorization of the compartments’ fluorescence readings into positive and negative by a procedure based on kernel density estimation (Digital PCR droplet categorization, p. 3/21). 
20. 	With regard to claim 9, Trypsteen et al.  teaches fluorescent amplitude data is generated for each separate droplet (Step1, p. 5830).
21. 	Regarding claim 10, Trypsteen et al. teaches a method that sets a threshold
performed with each ddPCR assay and generates the fluorescent amplitude data for each separate droplet (Design of ddpcRquant and Step1, p. 5830).  
22.	With regard to claim 11, Trypsteen et al. teaches by comparing fluorescent intensities to the determined threshold, the droplets are classified into positive or
negative droplets (Step4, p. 5830).
23. 	Regarding claim 12, Whale et al. teaches the threshold determined in dPCR will separate positive clusters (clouds) from negative (para. 1.1, p. 16), impact of threshold in multiplexing ddPCR strategies (fig. 3, p. 20), and analysis of target genes (para 3.4, p. 20).
24.	With regard to claim 13, Whale et al. ( para.1.1, p.16), Trypsteen et al. (ddPCR data analysis tools, p. 5828), and Lievens et al. (Material and Methods, p. 2/21) teach methods that utilize software to carry out ddPCR analysis. A software is type of computer program product that is executed by a computer system, and it falls under the broadest reasonable interpretation in ddPCR methods. The method of claim 1 is taught above by the combination of Whale et al., Trypsteen et al. and Lievens et al. 

25. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Whale et al., Trypsteen et al., and Lievens et al. as applied to claim 1 above, and further in view of Abdueva et al. (U.S. Patent Application US 2013/0150257 A1, Published 2013). 
26.	Regarding claim 3, the teachings of Whale et al., Trypsteen et al., and Lievens et al. are described above and incorporated herein.  The references do not teach a method to determine unimodality using Hartigan’s dip test. However, Abdueva et al., teaches its use in the determination of modality in distribution of gene expression (para. [0005] and [0006], p. 1). It would have been obvious to include the known method of Hartigan’s dip test in determining unimodality.
 
27. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whale et al., Trypsteen et al., and Lievens et al., as applied to claim 1, and further in view of Attali et al., (cited on IDS, published 2016).  
28. 	With regard to claim 4, the teachings of Whale et al., Trypsteen et al., and Lievens et al. are described above and incorporated herein.  The references do not teach identification and elimination of outliers. However, Attali et al. teaches a method to identify and exclude outlier droplets, defined as those exhibiting a set of fluorescence amplitude signals characteristic of an error in the fluorescence readout (Analysis algorithm, p. 3/9). It would have been obvious to include the method of taught by Attali et al. as a known way to exclude outliers in ddPCR analysis. 

29. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whale et al., Trypsteen et al., Lievens et al., and Attali et al. as applied to claim 4, and further in view of and Marcolino-Gomes et al., (PloS one, 10(9), e0139051, published 2015).
30. 	Regarding claim 5, the teachings of Whale et al., Trypsteen et al., Lievens et al., and Attali et al., are described above and incorporated herein.  The references do not teach that identification of outliers may be done based on a comparison of the outlier value with an interquartile range (IQR) of the distribution of amplitude values. However, Marcolino-Gomes et al. teaches a method of displaying signal intensity using interquartile range (IQR) values in PCR; with outliers plotted separately outside the IQR (Fig. 1, p. 7/16). It would have been obvious to include the method taught by Marcolino-Gomes as a known way to identify outliers using the interquartile range. 	
 
31. 	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Whale et al., Trypsteen et al., and Lievens et al. as applied to claim 1 above, and further in view of Jacobs et al., (Analytical chemistry, 89(8) and Supporting Information, published 2017).
32. 	With regard to claim 6, the teachings of Whale et al., Trypsteen et al., and Lievens et al. are described above and incorporated herein.  The references do not teach use of mixture model to estimate the number of mixture components. However, Jacobs et al. teaches an estimation mixture model that can be used to model the partition fluorescence intensity density and proportion of partitions in digital PCR (supplemental material, para.3.1, p. S-5). It would have been obvious to include the method taught by Jacobs et al. as a known way to use a mixture model in estimation and modeling of fluorescence components in digital PCR.
33. 	Regarding claim 7, the teachings of Whale et al., Trypsteen et al., and Lievens et al. are described above and incorporated herein.  The references do not teach that the estimation of the number of mixture components is used to confirm unimodality by checking if the number of components is greater than 1. However, Jacobs et al. teaches that fluorescence intensities observed in partitions of an NTC (non-template control, or negative) partition set follow a unimodal distribution (supplemental material, para.3.1, p. S-5), and also teaches a component estimation method (para 3.3, p. s-6). Additionally, Jacobs et al. also teaches that in displaying fluorescence data of partition sets, the NTC (non-template containing, or negative) partition set displays one component peak (unimodal) while the positive partition set displays two components (multimodal) (fig. 2, p. 4462), therefore Jacobs teaches identifying whether the number of components is greater than one will confirm whether or not there is unimodality. It would have been obvious to include the methods taught by Jacobs et al. as a known way to estimate components and confirm modality in ddPCR.
34. 	With regard to claim 8, the teachings of Whale et al., Trypsteen et al., and Lievens et al. are described above and incorporated herein.  Whale et al., and Trypsteen et al. do not teach that the number of mixture components is determined using a bootstrap likelihood ratio test. However, Lievens et al. teaches the use of a bootstrap method to analyze groups of partitions in ddPCR (table 2, p. 13/21). It would have been obvious to include the method taught by Lievens et al. as a known way to determine the number of mixture components.

Conclusion
35. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Abbott Vassell whose telephone number is (571)272-1771. The examiner can normally be reached 7:30am - 4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.V./Examiner, Art Unit 4162                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635